MEMBRANE ELECTRODE ASSEMBLY AND POLYMER ELECTROLYTE FUEL CELL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Claims 1, 2, 7-22 in the reply filed on 9/13/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020, 11/17/2020, and 5/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 12, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa et al. (US 2012/0171597 A1) and further in view of Mei et al. (US 2006/0204832 A1).
Regarding claims 1 and 22, Fukazawa et al. teach a membrane electrode assembly used for a polymer electrolyte fuel cell (Fig. 1, element 25 discloses a catalyst coated membrane (CCM).), comprising: 
a polyelectrolyte membrane having a first surface and a second surface facing away from the first surface (Fig. 1, element 10, and paragraph 0040 discloses polyelectrolyte materials that comprise the membrane.); 
a fuel-electrode-side electrocatalyst layer bonded to the first surface (Fig. 1, element 20 discloses an anode.) and containing a first catalytic material, a first electrically conductive carrier, and a first polyelectrolyte, the first electrically conductive carrier carrying the first catalytic material (Paragraphs 0028 disclose the anode comprises a catalytic material such as Pt or Pt alloy. Paragraph 0030 discloses an electrically conductive carrier such as carbon black. Claim 1 discloses the anode further comprises a proton-conductive polyelectrolyte.); and 
an oxygen-electrode-side electrocatalyst layer bonded to the second surface (Fig. 1, element 30 discloses a cathode.) and containing a second catalytic material, a second electrically conductive carrier, a second polyelectrolyte, the second electrically conductive carrier carrying the second catalytic material (Paragraph 0041 discloses the cathode comprises a noble metal catalyst, polyelectrolyte, and a carbon powder carrier.), wherein, 
the membrane electrode assembly contains voids, the voids including pores each having a size in a range of 3 nm or more and 5.5 µm or less (Abstract discloses 0.06-0.3 µm.); and 
a distribution curve indicating distribution of pore volume with respect to pore size has a peak at which the pore size is in a range of 0.06 µm or more and 0.11 µm or less (Abstract discloses a cumulative pore volume of pores having a diameter of from 0.02 to 1 µm.), the pore volume being a sum of volumes of pores having a specific pore size among the pores and being measured by mercury intrusion porosimetry, the pore size being a diameter of a pore calculated from the pore volume (Paragraphs 0057-0060).
However, Fukazawa do not teach wherein the cathode also comprises a fibrous material.
Mei et al. teach a cathode comprising Pt particles, nafion, carbon black, and also a carbon nanofiber (Paragraph 0072).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the cathode of Fukazawa with the cathode of Mei in order to improve electron conductivity.
Regarding claim 2, the combination of Fukazawa and Mei et al. teach the membrane electrode assembly of claim 1. Further, Fukazawa et al. teach wherein a full width at half maximum of the distribution curve is in a range of 0.13 µm or more and 0.18 µm or less. (Fig. 2, line a).
Regarding claim 7, the combination of Fukazawa and Mei et al. teach the membrane electrode assembly of claim 1. Further, Mei et al. teach wherein a percentage of an integrated pore volume to a geometric volume is in a range of 60% or more and 80% or less, the integrated pore volume being obtained by integrating the pore volumes of the pores having pore sizes in the range of the pore size, the geometric volume being obtained by subtracting a geometric volume of the polyelectrolyte membrane from a geometric volume of the membrane electrode assembly (Abstract teaches 30-70%.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fukazawa with Mei in order to improve electron conductivity.
Regarding claim 8, the combination of Fukazawa and Mei et al. teach the membrane electrode assembly of claim 1. Further, Fukazawa et al. teach wherein, at least one of the fuel-electrode-side electrocatalyst layer and the oxygen- electrode-side electrocatalyst layer is an electrocatalyst layer (Paragraphs 0028-0030, and 0041) and when a void having a diameter in a range of 3 nm or more and 5.5 µm or less (Abstract discloses 0.06-0.3 µm.), among the voids in the electrocatalyst layer is defined to be a pore (Abstract), a diameter of a pore calculated from a pore volume measured by mercury intrusion porosimetry is a pore size, and the pore size at a peak of a distribution curve indicating distribution of pore volume with respect to pore size is in a range of 0.06 µm or more and 0.1 µm or less (Abstract discloses a cumulative pore volume of pores having a diameter of from 0.02 to 1 µm.).
Regarding claim 12, the combination of Fukazawa and Mei et al. teach the membrane electrode assembly of claim 8. Further, Mei et al. teach wherein a percentage of an integrated volume to a volume of the electrocatalyst layer is in a range of 65% or more and 90% or less, the integrated volume being obtained by integrating the pore volumes of all the pores (Abstract teaches 30-70%.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fukazawa with Mei in order to improve electron conductivity.
Regarding claim 18, the combination of Fukazawa and Mei et al. teach the membrane electrode assembly of claim 1. Further, Mei et al. teach wherein, the fibrous material contains one or more fibrous materials selected from electron- conducting fibers and proton-conducting fibers; and the electron-conducting fibers include at least one selected from the group consisting of carbon nanofibers, carbon nanotubes, and transition metal-containing fibers (Paragraphs 0072 and 0074 disclose carbon nanofibers.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fukazawa with Mei in order to improve electron conductivity.
Regarding claim 19, the combination of Fukazawa and Mei et al. teach the membrane electrode assembly of claim 1. Further, Mei et al. teach wherein, the fibrous material is a second fibrous material (Paragraph 0072 discloses a carbon nanofiber used in the cathode.); the fuel-electrode-side electrocatalyst layer contains a first fibrous material (Paragraph 0074 discloses a carbon nanofiber used in the anode.); and a mass of the first fibrous material per unit volume is larger than a mass of the second fibrous material per unit volume (Claim 15).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fukazawa with Mei in order to improve electron conductivity.
Regarding claim 20, the combination of Fukazawa and Mei et al. teach the membrane electrode assembly of claim 1. Further, Fukazawa et al. teach wherein the oxygen-electrode-side electrocatalyst layer has a thickness in a range of 5 µm or more and 30 µm or less (Paragraph 0065).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa et al. (US 2012/0171597 A1) and Mei et al. (US 2006/0204832 A1) and further in view of Zuber et al. (US 6,309,772 B1).
Regarding claim 21, the combination of Fukazawa and Mei et al. teach the membrane electrode assembly of claim 1. However, they do not teach wherein the fuel-electrode-side electrocatalyst layer has a thickness in a range of 5 µm or more and 20 µm or less.
Zuber et al. teach a membrane electrode assembly for a polymer electrolyte fuel cell (Abstract). Further, the catalyst layers for anode or cathode are between 15-50 µm (Col. 5, lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fukazawa and Mei with Zuber in order to have stable electroconductivity.

Allowable Subject Matter
Claims 9-11 and 13-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, Fukazawa teach two pore volumes but the ratio between the second pore volume to the first pore volume is not between 30-40%. Any modification would teach against the reference. Regarding claim 10, none of the cited references teach a third pore volume. Regarding claim 11, none of the cited references teach a gradient of a distribution curve indicating distribution of cumulative pore volume with respect to first pore size (µm) range is in a range of 7 or more and 14 or less. Regarding claims 13-17, none of the cited references teach wherein there is a shoulder peak in the mercury intrusion porosimetry results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729